Third District Court of Appeal
                                State of Florida

                          Opinion filed November 8, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D17-2094
                           Lower Tribunal No. 10-2054
                              ________________

                                Karin Shaleesh,
                                     Appellant,

                                         vs.

                              Anthony Shaleesh,
                                     Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Maria Elena Verde, Judge.

      Lorenzen Law P.A., and Dirk Lorenzen, for appellant.

      Cynthia J. Dienstag, P.A, and Cynthia J. Dienstag, for appellee.


Before SALTER, EMAS and SCALES, JJ.

      PER CURIAM.

      Karin Shaleesh (“former wife”) challenges a non-final order granting Joseph

Shaleesh’s (“former husband”) motion for a temporary suspension of the parties’

timesharing plan with respect to their minor child, LS, and permitting LS to reside
with the former husband in Miami-Dade County pending the outcome of a final

hearing on the former husband’s verified petition for modification of timesharing

and relocation of LS to Florida.       “In order to obtain a temporary custody

modification, the moving party must satisfy a two-part test by establishing through

competent, substantial evidence that (1) there has been a substantial or material

change in circumstances and (2) the modification is in the best interest of the child

or children involved.” Bon v. Rivera, 10 So. 3d 193, 195 (Fla. 4th DCA 2009); see

also Bronstein v. Bronstein, 167 So. 3d 462, 464 n.3 (Fla. 3d DCA 2015). Upon

reviewing the transcripts of the hearing conducted below, at which: (1) the former

wife was both present and participated; and (2) the trial court conducted a

transcribed, in camera interview of LS, we find that the trial court did not abuse its

discretion in entering the non-final order on review. Bon, 10 So. 3d at 195 (“The

standard for reviewing a trial court’s ruling on a motion to modify custody is abuse

of discretion, although the trial court has much less discretion to modify a custody

order than it enjoys in making the original custody determination.”).

      Affirmed.




                                          2